Landis, Judge:
Defendant United States moves, pursuant to Rule 7, for an order dissolving a preliminary injunction by Chief Judge Re on April 27, 1981, as amended by Chief Judge Re on May 15, 1981. On July 28, 1981 this action was assigned to me pursuant to Rule 77(d).
The instant motion, brought on by an order to show cause, was originally set for hearing on September 15, 1981. Said date was adjourned until September 17, 1981. On that date, the hearing was *179continued until October 15, 1981 by order of the Court. The parties reached an agreement as to the terms of entry during this continuance period. These terms were incorporated in the Court’s order of September 17, 1981.
On October 15, 1981 the Court held a hearing on the motion. The Court extended its order of September 17, 1981 pending decision on the instant motion. The following day, October 16, 1981, the Court held another hearing at the behest of the parties to clarify its order of the previous day.
Subsequent to the October 15 and 16 hearing dates the Court was informed that plaintiff obtained a replacement term bond in the amount of $150,000. A copy of this bond and supporting documents were received by the Court on the afternoon of October 21, 1981. The parties reached an agreement on October 21, 1981 and I orally entered the following order at 5:30 p.m. EDT (which was conveyed to both parties telephonically).
In the above-entitled proceeding the Court hereby issues the following decision and order.
Defendant’s motion to dissolve the preliminary injunction order of May 15, 1981 is denied as being moot.
Accordingly, it is
ORDERED, that pursuant to the agreement of the parties:
(1) the plaintiff will continue to file single entry bonds and will continue to maintain its term bond on file with the Director of Customs, Detroit, Michigan, in the amount of $150,000;
(2) the said plaintiff shall maintain a bond in the amount of $25,000 with the Court of International Trade in accord with Rule 65(c) of this Court to secure defendant with costs and damages.
This order is effective immediately.